THE LAW OFFICES OF

ANDREW J. FRiscH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK. NEW YORK iouio
(212) 285-8000

FAX: (@46) 304-0852 February 18, 2020

Filed ECF

The Honorable Edward R. Korman
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov, 18-CR-633 (ERK)
Dear Judge Korman:

The parties’ understanding is that the Court cannot commence trial in the above-
referenced case as scheduled on March 16, 2020, though the Court can accommodate the parties’
mutually agreeable rescheduled trial date of April 27, 2020. To the extent an order of excludable
delay is necessary and appropriate, I consent therefor on Mr. Zhukov’s behalf.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: All Counsel

WWW.ANDREWFRISCH caw
